Citation Nr: 0332728	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a surviving dependent parent of a veteran 
who served on active duty from February 1971 to March 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Although the RO addressed the additional issue of entitlement 
to dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C. § 1318 in an October 2002 
supplemental statement of the case, the Board finds the 
appellant did not perfect an appeal as to these matter.  See 
38 C.F.R. § 20.202 (2003).  The appellant did not indicate 
she wished to perfect an appeal as to this matter in her May 
2000 VA Form 9 or in any subsequent correspondence to VA.  It 
is also significant to note that entitlement to DIC under 
38 U.S.C. § 1318 has been established for the veteran's 
eligible dependents (i.e., his surviving spouse), but that 
dependent parents are not included within the class of 
eligible individuals for which DIC benefits may be provided 
under 38 U.S.C. § 1318.

The Board notes that the issue of entitlement to DIC under 
38 U.S.C. § 1318 was listed as a matter on appeal in a 
February 2003 brief by a representative of an accredited 
service organization on behalf of the appellant.  However, 
that organization has not been appointed to represent her in 
this appeal (i.e., there is no evidence of a power of 
attorney for the organization by the appellant, although they 
did represent the deceased veteran).  See 38 C.F.R. § 20.602 
(2003).  The February 2003 correspondence may not be accepted 
by the Board in support of the claim.  Therefore, the Board 
finds that the appellant is representing herself in this 
appeal and that the issue listed on the preceding page is the 
only matter properly before the Board.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  In a decision issued May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which had allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F3d 1334 (Fed. Cir. 2003) (PVA).  It was noted 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, the record shows the appellant was notified of the VCAA 
and how it applied to her appeal by correspondence issued in 
April 2002, but that she was informed she should submit any 
additional evidence within 60 days of that letter.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

In her May 2000 VA Form 9, the appellant identified treatment 
the veteran received prior to his death from Dr. V.G., a 
cardiologist.  Records of that treatment have not been 
requested or obtained.  She also asserted her belief that a 
causal relationship existed between the veteran's below the 
knee amputation and his cardiovascular disease.  Although the 
veteran's below the knee amputation does not met the criteria 
for secondary service connection under the provisions of 
38 C.F.R. § 3.310(b), the Board finds there was an event in 
service sufficient to warrant a medical nexus opinion as 
required by the VCAA.  

Records show the veteran died in August 1998 with immediate 
causes of death listed as left ventricular cardiac 
insufficiency and myocardial infarction.  VA records show 
that service connection had been established for a left below 
the knee amputation, incomplete paralysis of the left ulnar 
nerve with atrophy of the hypothenar muscles, anxiety 
reaction, ankylosis of the left 4th finger, incomplete 
flexion of the left 5th finger, and multiple scars.  A total 
disability rating based on individual unemployability was 
effective from July 1, 1974.  In addition, records show the 
veteran served in Vietnam.  VA medical records indicate a 
diagnosis of Diabetes Mellitus was provided in April 1998.  
Therefore, the Board finds additional development is required 
prior to appellate review.

VA law provides that where a veteran served 90 days or more 
of continuous, active military service during a period of war 
certain disorders associated with herbicide agent exposure in 
service, including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements.  The appellant 
should be notified that notwithstanding 
any previous notifications, a year is 
afforded for a response to the VCAA 
notice.
2.  The appellant should be requested to 
identify all sources of VA and non-VA 
medical treatment the veteran received 
for a service-related disability (and for 
diabetes) prior to his death.  The RO 
should obtain complete copies of any 
pertinent records (not already in the 
claims folder) from all identified 
sources, including the treatment records 
of Dr. V.G.

3.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran's claims 
file to be reviewed by a specialist in 
cardiovascular diseases for an opinion as 
to whether it is as likely as not that a 
service-related disability substantially 
or materially contributed to his death.  
The examiner should specifically comment 
regarding whether in this case diabetes 
had debilitating effects rendering the 
veteran "less capable of resisting the 
effects of fatal disease" or 
accelerating his death.  The examiner 
should explain the rationale for all 
opinions given.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the appellant and 
to ensure compliance with the requirements of VCAA in keeping 
with the holding of the Federal Circuit in DAV and PVA, 
supra.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


